Given, Judge,
concurring:
Involved in this proceeding are the contentions of the two minority members of the Mingo Connty Democratic Executive Committee to the effect that the meeting of the committee at which precinct primary election officers were selected was held in the absence of a quorum, and that the precinct election officers were selected solely by the chairman, not by the committee.
The County Court of Mingo County informed this Court that “it has voted to make no appearance and file no answer in the mandamus proceeding brought against it by Donald Evans and others”.
The eleven members of the committee who sought to intervene, after specifically and in detail alleging their respective memberships in the committee, and alleging the contrary of the contentions of relators, supporting such allegation by eleven affidavits attached, including the affidavit of the chairman of the committee, stated that they “have such an interest in the subject matter of the petition * * * entitling them to intervene therein, * * * acting in their capacity as the Mingo County Democratic Executive Committee, and as members thereof, and as duly and legally and acting members and representatives of the Democratic Party in Mingo County, West Virginia, in the performance of their duties and rights as members of said committee, and as the duly and legally elected, appointed and qualified representatives of said Democratic Party, and specifically, in the performance of their rights and duty as the Mingo County Democratic Executive Committee”.
The majority admits, as it must, State ex rel. Thompson v. Fry, 137 W. Va. 321, 71 S. E. 2d 449, that the intervening petitioners had the right to appear and have their petition filed and considered, if they had “an interest in the subject matter or whose rights or interests will be affected”. It is my position that the allegations of the petition tendered to this Court by *219those seeking intervention established the right to have that petition filed and, in truth, such petitioners were under legal duty to bring to this Court the true facts governing the contentions of the two minority members of the executive committee.
It should be kept in mind that an executive committee of a political party is a governmental body, created by the Legislature, and serves useful functions in the manner of holding or conducting free elections. I do not believe that a minority of two members thereof should be permitted to prosecute an action which could nullify and render ineffective the official action of such a committee, or even question any action of the committee, without permitting the committee, through a majority of eleven, to appear and answer charges made against it.
In the instant case, however, the true facts relating to the issues were properly made known to this Court, and the effects of its final action were in accord with the relief sought by the intervening petition. Those who sought intervention, therefore, were not prejudiced. For that reason I agree with the final disposition of the case. But it should not be overlooked that the right of a party to intervene should be determined as of the time petition therefor is tendered, not after final litigation.
I am authorized to say that Judge Browning concurs in the views expressed in this memorandum.